ACCEPTED
                                                                                           03-15-00034-CV
                                                                                                   5480026
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                      5/29/2015 5:22:35 PM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK
                                No. 03-15-00034-CV

                         IN THE THIRD COURT OF APPEALS     FILED IN
                               AUSTIN, TEXAS         3rd COURT OF APPEALS
                                                                    AUSTIN, TEXAS
                                                                 5/29/2015 5:22:35 PM
                                                                   JEFFREY D. KYLE
                JUAN O. LOPEZ d/b/a J.J. CONSTRUCTION            CO.,    Clerk

                                      Appellant

                                          v.

               DAVE H. BUCHHOLZ and MARY A. BUCHHOLZ

                                      Appellees



      On Appeal from the 274th Judicial District Court of Comal County, Texas
                            Cause No. C2014-0259C


                  APPELLEE’S UNOPPOSED MOTION
       TO EXTEND TIME TO FILE RESPONSE TO APPELLANT’S BRIEF

TO THE HONORABLE COURT OF APPEALS:

       Appellees, Dave H. Buchholz and Mary A. Buchholz (“Buchholz”), pursuant

to TEX. R. APP. P, Rules 10.5(b) and 38.6(d), asks this Honorable Court for an

extension of fourteen (14) days, to and including June 12, 2015, within which to file

its Response to Appellant’s Brief in the above captioned matter, and would show as

follows:

       1.    This is Appellee’s first request for an extension of time in which to file

his Brief.


                                          1
      2.    Buchholz’s reply brief is currently due on May 29, 2015. Buchholz has

contacted counsel Appellant Juan O. Lopez d/b/a J.J. Construction Co., (“J.J.

Construction”) and counsel does not oppose this requested extension.

      3.    The undersigned counsel has numerous professional commitments in

several counties in Texas; included among those commitments is management of the

Vethan Law Firm’s San Antonio office.

      4.    By way of example, the undersigned participated in a mediation as part

of special litigation counsel’s mediation team, set for Tuesday, May 26, 2015 in

Adversary No. 15-03071, Flat Stone, Ltd., Flat Stone II, Ltd., and Alabama &

Dunlavy, Ltd. v. Matthew Dilick et al.; pending in the United States Bankruptcy

Court, Southern District of Texas, Houston Division. Prior to the mediation, the

undersigned provided substantial assistance in preparing for the mediation and

participated in expedited discovery review. The case includes allegations that the

Defendants’ violated fiduciary duties and embezzled tens of millions of dollars.

      5.    By further way of example, the undersigned is one of the attorneys for

the Defendants in Cause No. 4:14-cv-359, Thornton and Company, Inc. v. Linda

Meyer and Polymer Trading USA, LLC, pending in the Southern District of Texas,

Houston Division, Texas. The case involve allegations of breaches of fiduciary

duties, breaches of contract, and fraud. The case is scheduled for docket call on




                                         2
Monday, June 1, 2015 and numerous emergency motions and responses have had to

be filed in the days leading up to the trial.

      6.     Appellee requests an extension of time for fourteen (14) days, until

Friday, June 12, 2015.

      7.     Appellant’s counsel is not opposed to the extension of time.

      8.     This request is not sought for delay, but so that justice may be done.

                                            Prayer

      For the foregoing reasons, Appellee respectfully asks this Honorable Court

for an extension of the deadline to file Appellee’s Brief for additional period of

fourteen (14) days, that is, until June 12, 2015 and for such other and further relief

to which he may be entitled.

                                                Respectfully submitted,

                                                THE VETHAN LAW FIRM, P.C.

                                                /s/ Joseph L. Lanza
                                                Joseph L. Lanza
                                                Texas Bar No. 00784447
                                                8700 Crownhill Blvd., Suite 302
                                                San Antonio, Texas 78209
                                                (210) 824-2220 voice
                                                (210) 826-2223 facsimile
                                                Counsel for Appellee,
                                                Dave H. Buchholz and Mary A.
                                                Buchholz




                                            3
                      CERTIFICATE OF CONFERENCE

      I certify that on May 29, 2015, I conferred with Appellant’s counsel, Mr. Ryan

Kinder, regarding the requested extension and counsel is not opposed to the grant of

such extension for an additional 14 days.



                                                /s/ Joseph L. Lanza
                                                    Joseph L. Lanza


                         CERTIFICATE OF SERVICE
      I certify that on May 29, 2015, a true and correct copy of this was served to each

person listed below, per the Federal Rules of Appellate Procedure:

COATS|ROSE                                                                Via ECF
Richard C. McSwain
Adam J. Richie
Ryan T. Kinder
Jamie Cohen
1020 Northeast Loop 410, Suite 800
San Antonio, Texas 78209
Attorney for Juan O. Lopez d/b/a J.J. Construction Co.,



                                                /s/ Joseph L. Lanza
                                                Joseph L. Lanza




                                            4